United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 16, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              02-30995
                          Summary Calendar




                     ROSHAN ASSOCIATES, INC.,

                                                Plaintiff-Appellant,

                               VERSUS

               MOTIVA ENTERPRISES; STAR ENTERPRISES,

                                              Defendants-Appellees.



           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           ( 01-CV-2649 )

Before JONES, DUHÉ and CLEMENT, Circuit Judges.

PER CURIAM:1

      This case requires us to determine whether the district court

abused its discretion in granting a motion by counsel for a

corporate plaintiff to withdraw, and whether the district court

erred in granting Defendants’ motion for summary judgment after the

corporate plaintiff was unrepresented. Plaintiff is represented by

counsel in this appeal.   We find no abuse of discretion in allowing

counsel to withdraw and no error in proceeding with the pending



  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
motion.   We affirm.

                       I.   Motion to Withdraw

      This case was set for trial and Defendants’ summary judgment

motion was calendared when counsel for Plaintiff-Appellant Roshan

Associates, Inc., moved to withdraw on July 29, 2002.    The motion

by Defendants-Appellees Motiva Enterprises and Star Enterprises for

summary judgment had been set for hearing on August 7.   A July 30

deadline for opposition briefs passed without any submission by

Plaintiff. On August 1 the district court held a status conference

with attorneys for Roshan and Defendants, as well as the president

of Roshan, Mr. Cheema, who is not an attorney.   At that conference

the district court continued the summary judgment hearing to August

21, and extended the deadline for Roshan’s opposition to August 15.

      Though no opposition had been filed yet on behalf of Roshan,

the district court granted Roshan’s counsel’s motion to withdraw on

August 9. On August 15, the district court again extended Roshan’s

deadline for filing an opposition, and continued the hearing to

August 28.2 Mr. Cheema filed an opposition memorandum, purportedly

on behalf of Roshan.    On August 28, the district court entered

summary judgment for Defendants.

      We review the grant of a motion to withdraw for abuse of


  2
     The court prefaced this order with the statement, “Attorney,
Darryl A. Derbigny, has informed the Court this date that he
intends to enroll as counsel for plaintiff and has requested an
extension of time on the deadline for submitting an opposition to
defendants’ motion for summary judgment.”
   Derbigny never enrolled as counsel of record for Roshan.
                                   2
discretion.   Whiting v. Lacara, 187 F.3d 317, 320 (2d Cir. 1999);

Washington v. Sherwin Real Estate, Inc., 694 F.2d 1081, 1087 (7th

Cir. 1982). An abuse of discretion is established if no reasonable

person could agree with the district court.    Washington, 694 F.2d

at 1087; see also Friends for Am. Free Enter. Assoc. v. Wal-Mart

Stores, Inc., 284 F.3d 575, 578 (5th Cir. 2002).

      Roshan argues that the motion to withdraw was deficient

because it failed to give a reason for withdrawal or because

counsel lacked good cause to withdraw.       Although jurisprudence

requires that a court must assure itself that the withdrawal is

“for good cause,” Broughten v. Voss, 634 F.2d 880, 882-83 (5th Cir.

1981), neither Local Rule 83.2.113 nor the jurisprudence requires

that counsel set forth the reason in the motion.

      The cause for counsel’s withdrawal is not apparent in the

record and is therefore not subject to review.      The record does

reflect that the judge held a status conference for the express

purpose of discussing the motion.    We infer from this circumstance

that the district judge considered the reason for the motion.

       Broughten also requires that a court assure itself that a

motion to withdraw does not disrupt the prosecution of the lawsuit

before it.    634 F.2d at 882-83.     The record reflects that the



  3
     There is no question but that counsel’s motion to withdraw
satisfied Local Rule 83.2.11, by (1) providing the present address
and phone number of the client, (2) declaring that the client has
been notified of all deadlines and pending court appearances, and
(3) certifying service upon the client and opposing counsel.
                                 3
district court considered this factor, too, from the court’s

adjustment and readjustment of the deadlines and hearing date. The

court’s   repeated   rescheduling   reflects   consideration   both   of

Plaintiff’s need for additional time as well as the desirability of

avoiding undue delay such as by a continuance without date.

      As for prejudice, we conclude that Roshan has demonstrated

none.     Even while represented by counsel, Roshan allowed the

initial deadline for opposing the summary judgment motion to

elapse.   The court’s impetus for multiple calendar adjustments was

to allow Roshan additional time.4

      We afford the district court considerable deference in its

management of its busy docket.          We conclude that no abuse of

discretion occurred because reasonable persons could differ as to

the propriety of the district court’s action. Washington, 694 F.2d

at 1087; see also Friends, 284 F.3d at 578.

        II.   Proceeding with the Motion for Summary Judgment

      Roshan next contends that the district court erred in granting

a summary dismissal while Roshan was unrepresented.     The propriety

of granting summary judgment turns on notice to the nonmoving party

and an opportunity to respond under Federal Rule 56.       Defendants

served counsel for the Plaintiff with the motion on July 22, 2002.



  4
     Roshan complains that the district court sanctioned Roshan by
considering the motion unopposed despite the opposition filed by
Mr. Cheema.    Roshan could have suffered no prejudice thereby
because the court indeed considered the submission by the corporate
plaintiff’s president as an amicus curiae brief.
                                    4
The court originally noticed the hearing for August 7, 2002,

providing ample notice under Rule 56(c) (requiring ten days’

notice).5    Roshan’s counsel notified the client of all deadlines in

conjunction with his motion to withdraw. After granting the motion

to withdraw on August 9 and after multiple continuances, the court

eventually ruled on the summary judgment motion on August 28.

      We find no error in the court’s proceeding with resolution of

the pending summary judgment motion where the first deadline for

opposition passed while Roshan was still represented, the court

provided multiple extensions of time for Plaintiff to submit an

opposition, and the court ruled after full consideration of the

evidence and the submission by Roshan’s president.

                 III.   Merits of the Summary Judgment

      Because Roshan has not identified any disputed material fact

or otherwise specified any error for our review concerning the

merits of the summary judgment, Roshan has abandoned this issue on

appeal.     Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).

                            IV.   Conclusion

      We will not disturb the district court’s order allowing

counsel to withdraw.      The summary judgment was properly granted

after repeated notices to Roshan and numerous extensions of time



  5
     Roshan also complains that it never received notice that it
would be sanctioned by dismissal on the merits for failure to
retain counsel.    The record does not reflect such a sanction;
rather, the court dismissed Roshan’s claims on the merits based on
defendants’ summary judgment motion.
                                    5
for an opportunity to be heard.

     AFFIRMED.




                                  6